      Case 4:20-cv-00089-HSG Document 33 Filed 10/21/20 Page 1 of 4


 1   GLYNN & FINLEY, LLP
     ADAM FRIEDENBERG, Bar No. 205778
 2   ADAM M. RAPP, Bar No. 280824
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5   Email: afriedenberg@glynnfinley.com
     arapp@glynnfinley.com
 6
     Attorneys for Defendants
 7   VWR International LLC; Avantor, Inc.; and
     Avantor Performance Materials, Inc.
 8

 9                             UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11
                                      )          Case No. 4:20-cv-00089-HSG
12   EMMANUEL ZARCO,                  )
                                      )          STIPULATION AND ORDER TO
13                     Plaintiff,     )          EXTEND DISCOVERY AND ADR
                                      )          DEADLINES
14       vs.                          )
                                      )
15   VWR INTERNATIONAL, LLC;          )
     AVANTOR, INC.; AVANTOR           )
16   PERFORMANCE MATERIALS, INC.; and )
     DOES 1 to 25, inclusive          )
17                                    )
                       Defendants.    )
18                                    )
19

20

21

22

23

24

25

26

27

28


       STIPULATION AND ORDER EXTENDING DISCOVERY, ADR DEADLINES
       Case 4:20-cv-00089-HSG Document 33 Filed 10/21/20 Page 2 of 4


 1                                             STIPULATION

 2          Plaintiff Emmanuel Zarco (“Plaintiff”) and Defendants VWR International, LLC,

 3   Avantor, Inc., and Avantor Performance Materials, Inc. (“Defendants”) hereby stipulate as

 4   follows:

 5          WHEREAS, the Court’s Scheduling Order and Order Selecting ADR Process (Dkt. Nos.

 6   21, 30) presently set, inter alia, the following schedule for discovery and mediation:

 7          1)      Close of Fact Discovery:      November 15, 2020

 8          2)      Opening Expert Reports:       December 1, 2020

 9          3)      Date to Conclude Mediation: December 31, 2020

10          4)      Rebuttal Expert Reports:      January 15, 2021

11          5)      Close of Expert Discovery:    February 26, 2021; and

12          WHEREAS, in light of scheduling constraints on the parties and counsel and in order to

13   provide adequate time under the circumstances for the conduct of fact and expert discovery in

14   this action, and to orderly stage discovery in a manner so as to avoid incurring unnecessary

15   expense should this matter be amenable to settlement, the Parties agree that a continuance of the

16   above deadlines is appropriate;

17          WHEREAS, the requested continuance will not impact the trial or summary judgment

18   hearing dates, or require any further continuance of deadlines ordered by the Court previously;

19          NOW, THEREFORE, the Parties stipulate and request that the Court Order that the

20   following case deadlines should be continued as follows:

21          1)      Close of Fact Discovery:      December 31, 2020

22          2)      Opening Expert Reports:       March 1, 2021

23          3)      Date to Conclude Mediation: January 31, 2021

24          4)      Rebuttal Expert Reports:      April 15, 2021

25          5)      Close of Expert Discovery:    May 26, 2021

26

27

28

                                     -1-
       STIPULATION AND ORDER EXTENDING DISCOVERY, ADR DEADLINES
      Case 4:20-cv-00089-HSG Document 33 Filed 10/21/20 Page 3 of 4


 1   SO STIPULATED.

 2        Dated: October 20, 2020            THE ERLICH LAW FIRM
                                             JASON ERLICH
 3

 4
                                             By      /s/ Jason Erlich
 5                                                Attorneys for Plaintiff Emmanuel Zarco
 6

 7        Dated: October 20, 2020            GLYNN & FINLEY, LLP
                                             ADAM M. RAPP
 8

 9
                                             By      /s/ Adam M. Rapp
10                                                Attorneys for Defendants
11                                                VWR International LLC; Avantor, Inc.;
                                                  and Avantor Performance Materials, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     -2-
       STIPULATION AND ORDER EXTENDING DISCOVERY, ADR DEADLINES
      Case 4:20-cv-00089-HSG Document 33 Filed 10/21/20 Page 4 of 4


 1                                               ORDER

 2          Pursuant to the foregoing stipulation of the Parties, and good cause appearing therefor, IT

 3   IS HEREBY ORDERED that the following pretrial deadlines set forth in the Court’s Scheduling

 4   Order and Order Selecting ADR Process (Dkt. Nos. 21, 30) are hereby continued as follows:

 5          1)     Close of Fact Discovery:       December 31, 2020

 6          2)     Opening Expert Reports:        March 1, 2021

 7          3)     Date to Conclude Mediation: January 31, 2021

 8          4)     Rebuttal Expert Reports:       April 15, 2021

 9          5)     Close of Expert Discovery:     May 26, 2021

10          IT IS SO ORDERED.

11
     Date: 10/21/2020                                    ___________________________________
12                                                         HON. HAYWOOD S. GILLIAM, JR.
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     -3-
       STIPULATION AND ORDER EXTENDING DISCOVERY, ADR DEADLINES
